        Case 5:16-cv-00155-SLP Document 211 Filed 09/22/21 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

BIG CAT RESCUE CORP.,                          )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )          Case No. CIV-16-155-SLP
                                               )
SHIRLEY M. SCHREIBVOGEL and                    )
GREATER WYNNEWOOD                              )
  DEVELOPMENT GROUP, LLC,                      )
                                               )
              Defendants.                      )

                                         ORDER

       This Order memorializes certain contempt-related rulings made by the Court

regarding the failure of counsel and certain non-parties to appear at a previously scheduled

hearing. This Court originally set the Second Application of Plaintiff Big Cat Rescue Corp.

and Party in Interest 25803 North Country Road 3250 LLC [Doc. No. 183] for a hearing

on July 21, 2021 and specifically ordered Defendant Greater Wynnewood Development

Group, LLC (“GWDG”), and non-parties Jeffrey Lowe, Lauren Lowe, Greater

Wynnewood Exotic Animal Park, LLC (“GWEAP”), and Big Cat Institute (“BCI”) to

appear and show cause as to why they should not be found in contempt of this Court. Order

[Doc. No. 188]. The Court subsequently reset that hearing to August 5, 2021. Order [Doc.

No. 195].1


1
  Notice of those orders was electronically mailed to Walter Mosley, then-counsel of record for
GWDG, through the Court’s CM/ECF system. As directed by the Court, Plaintiff served the order
setting the initial hearing on the Lowes, GWEAP, and BCI. See Doc. No. 190. In the order
resetting the hearing, the Court put the onus on then-counsel for GWDG and Jeffrey Lowe, Daniel
Card, to ensure Lauren Lowe, GWEAP, and BCI received notice of that Order.
         Case 5:16-cv-00155-SLP Document 211 Filed 09/22/21 Page 2 of 5




       At the hearing on August 5, 2021, Mr. Card was the only representative or counsel

who appeared on behalf of a defendant.2 Because of the attendance at the August 5 hearing,

the Court continued the hearing to September 8, 2021 and ordered Mr. Mosley to appear

and show cause as to why he should not be found in contempt of this Court for failing to

appear at the August 5 hearing on behalf of GWDG. See id. The Court also ordered Jeffrey

Lowe, Lauren Lowe, GWEAP, and BCI to appear on September 8, 2021 to show cause as

to why they should not be found in contempt of this Court for failing to appear at the August

5 hearing. Id.3

       “The district court has inherent power to enforce compliance with its lawful orders

through civil contempt. . . . In exercising this power, the court enjoys broad discretion.”

Acosta v. Paragon Contractors Corp., 884 F.3d 1225, 1238 (10th Cir. 2018) (cleaned up).

The day before the September 8, 2021 hearing, Mr. Mosley filed a Response to Order to

Show Cause [Doc. No. 202]. At the hearing, Mr. Mosley appeared with counsel and the

Court heard argument regarding Mr. Mosley’s failure to appear. The Court found Mr.

Mosley’s arguments specious and found him in civil contempt for failing to appear at the

August 5 hearing. See Reliance Ins. Co. v. Mast Const. Co., 159 F.3d 1311, 1315 (10th

Cir. 1998) (holding that contempt elements of the existence of a valid order, knowledge




2
  After the August 5, 2021 hearing, the Court allowed Mr. Card to withdraw from the case, subject
to the condition that papers could continue to be served on Mr. Card for forwarding purposes
through September 8, 2021. See Order [Doc. No. 198], at 2.
3
  The Court ordered Mr. Card to notify GWDG and Jeffrey Lowe of this Order and Plaintiff to
serve the Order on Lauren Lowe, GWEAP, and BCI. Mr. Card and Plaintiff complied. See Doc.
Nos. 199-200.

                                               2
        Case 5:16-cv-00155-SLP Document 211 Filed 09/22/21 Page 3 of 5




thereof, and disobedience must be established by clear and convincing evidence); see also

United States v. Ford, 514 F.3d 1047, 1051 (10th Cir. 2008) (noting that the burden shifts

to the alleged contemnor to show compliance with the order or that he could not comply);

cf. United States v. Woodberry, 405 F. App’x 840, 843-44 (5th Cir. 2010) (per curiam)

(affirming finding of civil contempt where attorney failed to attend sentencing hearings).

However, the Court declined to order sanctions against Mr. Mosley.

       The Court also found Jeffrey Lowe, Lauren Lowe, GWEAP, and BCI in contempt

for failing to appear at the August 5 hearing. The Lowes appeared at the September 8,

2021 hearing and the Court deemed them to have elected to proceed pro se. The Court

heard from the Lowes regarding their failure to appear at the August 5, 2021 hearing. No

representative or counsel appeared on behalf of GWEAP and BCI. The Court found Jeffrey

Lowe, Lauren Lowe, GWEAP, and BCI in civil contempt for failing to appear at the August

5 hearing. See Reliance Ins. Co., 159 F.3d at 1315. The Court found that the cost of service

of the Order continuing the hearing to September 8, 2021 [Doc. No. 198] incurred by

Plaintiff for the contemnors’ failure to appear on August 5, 2021 was an appropriate

compensatory sanction to be paid jointly and severally by the contemnors. See O’Connor

v. Midwest Pipe Fabrications, Inc., 972 F.2d 1204, 1211 (10th Cir. 1992) (holding that

civil contempt sanctions may be employed “to compensate the contemnor’s adversary for

injuries resulting from the contemnor’s noncompliance” (quoting Shuffler v. Heritage

Bank, 720 F.2d 1141, 1147 (9th Cir. 1983))). The Court continued the hearing to

September 20, 2021, see Doc. No. 205, and ordered Plaintiff to submit documentation of

its loss before then. See Minute Sheet of Proceedings [Doc. No. 204]; see also O’Connor,


                                             3
        Case 5:16-cv-00155-SLP Document 211 Filed 09/22/21 Page 4 of 5




972 F.2d at 1211 (holding that a compensatory find must be “based upon the complainant’s

actual losses sustained as a result of the contumacy” (quoting Perfect Fit Indus., Inc. v.

Acme Quilting Co., Inc., 646 F.2d 800, 810 (2d Cir. 1981))). Plaintiff submitted evidence

to the Court showing that it incurred service costs of $575.00 related to the Court’s resetting

of the August 5 hearing to September 8 due to the failure of the contemnors to appear. See

Doc. No. 208; see also Reliance Ins. Co., 159 F.3d at 1318 (damages must be proven by a

preponderance of the evidence). At the hearing on September 20, 2021, the Court ordered

$575.00 to be paid as a compensatory sanction. See Minute Sheet of Proceedings [Doc.

No. 210]. The Lowes agreed to this amount and had no arguments in response.

       IT IS THEREFORE ORDERED that Walter Mosley is found to be in civil contempt

of Court for failing to appear at the hearing in this case on August 5, 2021 but will not be

sanctioned as indicated herein.

       IT IS FURTHER ORDERED that Jeffrey Lowe, Lauren Lowe, GWEAP, and BCI

are found to be in civil contempt of Court for failing to appear at the hearing in this case

on August 5, 2021. The Court imposes the compensatory sanction of $575.00 to be paid

jointly and severally by Jeffrey Lowe, Lauren Lowe, GWEAP, and BCI to Plaintiff within

30 days of the date of this Order. Plaintiff shall notify the Court immediately if payment

is not timely made. Failure to timely make this payment may subject the contemnors to

additional contempt sanctions.

       IT IS FURTHER ORDERED that the Clerk shall mail this Order to Jeffrey Lowe,

Lauren Lowe, GWEAP, and BCI at the address indicated on the Returns of Service at Doc.




                                              4
         Case 5:16-cv-00155-SLP Document 211 Filed 09/22/21 Page 5 of 5




Nos. 190-1, 190-2, 190-3, and 190-4. The Clerk shall also email this Order to Jeffrey Lowe

at the email address indicated on his recent attempted correspondence with this Court.4

       IT IS SO ORDERED this 22nd day of September, 2021.




4
 Based on this information, the Court is confident that the contemnors will receive notice of this
Order.

                                                5
